DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. The Iaccino references still applies anticipates many of the claims though some rejections have been modified resultant from amendment. The rejections of new claims 26-37 are presented for the first time below.
The Applicant’s primary assertion, found on page 2 of the Remarks, is that paragraph 83 of Iaccino discusses varying the ratio of carbon dioxide in the feed depending on reformer conditions and is influenced by avoiding carbon deposition but Iaccino does not teach increasing CO2 to avoid coke deposition. The Applicant asserts that one of ordinary skill would not make this inference. The Examiner respectfully disagrees. Iaccino establishes clearly that CO2 levels in the feed are directly related to coke deposition and that coke suppression is desirable in paragraph 83. Varying the CO2 level to suppress coke deposition is not patentably distinguishable from stating explicitly that coke formation is suppressed by increase CO2 concentration. It is the Office’s position that the claims are simply restating the same concept as taught in a different manner.
Applicant asserts at the top of page 3 that Iaccino fails to disclose adding hydrogen gas. Applicant is directed to the Smith reference which is incorporated by reference. See modified rejections below.
Applicant asserts at the bottom of page 3 that an online instrument is not inherent as it is not necessary. The Examiner respectfully disagrees. Iaccino discloses a plurality of measurements such as concentration, temperature, and pressures that are all in situ. There is nothing unique or patentable about an online instrument in the art.
Applicant’s arguments on pages 4-5 about the backpressure regulator are moot since a new reference is cited to teach these limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 12, 13, and 26-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iaccino (US 2008/0021251 A1). Smith (US 4,806,699) is incorporated by reference.
Regarding claim 1, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); detecting the presence of coke in the reactor (paragraph 164); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to suppress the amount of coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties. Smith discloses adding hydrogen to the syngas to increase the molar ratio of hydrogen to carbon monoxide (column 2, lines 15-20). 
Regarding claim 4, Iaccino discloses that the reformer is multi-tubular (paragraph 78), specifying the molar ratio of hydrogen to carbon monoxide in the syngas (paragraph 26), and calculating the syngas composition for a downstream Fischer-Tropsch process (paragraph 17). An online instrument is inherent since it is necessary for measuring the achieved ratios. Smith discloses adding hydrogen to the syngas to increase the molar ratio of hydrogen to carbon monoxide for the downstream Fischer-Tropsch reaction (column 2, lines 15-20).
Regarding claim 5, Iaccino discloses that fluidized bed reactors (paragraph 55).
Regarding claim 6, Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24) and detecting the presence of carbon deposits is based on modifying ratios (paragraph 83).
Regarding claim 7, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); specifying the pressure in the dry reformer vessel greater than in downstream equipment and operating the reformer at that greater pressure (paragraph 70); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to avoid coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties.
Regarding claim 8, Iaccino discloses that the feed is natural gas methane (paragraph 40), calculating the syngas composition for a downstream Fischer-Tropsch process (paragraph 17), and detecting the presence of carbon deposits is based on modifying ratios (paragraph 83).
Regarding claim 10, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); specifying the pressure in the dry reformer vessel greater than in downstream equipment and operating the reformer at that greater pressure (paragraph 70), which inherently creates a motive force from pressure deferential; detecting the presence of coke in the reactor (paragraph 164); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to avoid coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties. Dry reforming is by definition without steam and Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24). Smith discloses adding hydrogen to the syngas to increase the molar ratio of hydrogen to carbon monoxide (column 2, lines 15-20).
Regarding claims 12 and 13, Iaccino discloses a hydrogen to carbon oxide ratio of 1:1 to 5:1 (paragraph 72). An online instrument is inherent since it is necessary for measuring the achieved ratios.
Regarding claims 26 and 27, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); detecting the presence of coke in the reactor (paragraph 164); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to suppress the amount of coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties. Smith discloses adding hydrogen to the syngas to increase the molar ratio of hydrogen to carbon monoxide (column 2, lines 15-20). 
Regarding claims 28 and 29, Iaccino discloses determining the composition of the syngas (paragraph 164).
Regarding claim 30, Iaccino discloses evaluating operational stability of the reformer (paragraph 71).
Regarding claim 31, Iaccino discloses detecting the composition of material in the effluent (paragraph 164).
Regarding claim 32, Iaccino discloses measuring energy input via temperature (paragraph 100) and detecting the presence of coke in the reactor (paragraph 164).
Regarding claims 33 and 34, Iaccino discloses determining the composition of the syngas (paragraph 164). An analyzer and analysis are inherently necessary to do so.
Regarding claim 35, Iaccino discloses determining the composition of the syngas (paragraph 164). An analyzer and analysis are inherently necessary to do. Smith discloses adding hydrogen to the syngas to increase the molar ratio of hydrogen to carbon monoxide (column 2, lines 15-20).
Regarding claim 36, Iaccino discloses specifying the pressure in the dry reformer vessel greater than in downstream equipment and operating the reformer at that greater pressure (paragraph 70), which inherently creates a motive force from pressure deferential.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iaccino as applied to claim 1 above, and further in view of Klein (US 2013/0181169 A1).
Iaccino discloses modifying concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed, that coke formation occurs on the catalyst (paragraph 83), and that the catalyst support is a solid oxide (paragraph 112). Dry reforming is by definition without steam and Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24). Iaccino does not disclose a control means to do so. Klein—in an invention for a reformer system utilizing carbon dioxide in the feed—discloses a controller associated with a valve to control the flow of carbon dioxide to achieve the desired CO2:hydrocarbon ratio (paragraph 53). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a controller and valve in the invention of Iaccino to control the CO2 and achieve the desired ratio as suggested by Klein.

Claims 3, 9, 11, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino as applied to claims 1, 7, 10, and 26 above, respectively, and further in view of Chandran (US 2018/0290094 A1).
Iaccino discloses that the reformer is fixed bed (paragraph 102) and that hydrogen in the form of water is added to the syngas to yield a higher hydrogen concentration (paragraph 147) but not a control valve. Chandran—in an invention for dry reforming hydrocarbons—discloses the use of a pressure control valve to regulate the pressure of carbon dioxide in the gas supply conduit (paragraph 9). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a control valve in Iaccino to regulate the pressure of carbon dioxide in the gas supply as suggested by Chandran.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725